944 F.2d 901
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Beverly Ricardo MANGUM, Plaintiff-Appellant,v.WILLIAMS, L.S. Lawson, D.C. Bickley, E.D. Wise, P.J. Gunney,Defendants-Appellees.
No. 91-7612.
United States Court of Appeals, Fourth Circuit.
Submitted July 26, 1991.Decided Sept. 13, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.   James C. Cacheris, District Judge.  (CA-90-415-AM)
Beverly Ricardo Mangum, appellant pro se.
Robert Harkness Herring, Jr., Assistant Attorney General, Richmond, Va., for appellees.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL, WIDENER and PHILLIPS, Circuit Judges.
OPINION
PER CURIAM:


1
Beverly Ricardo Mangum appeals from the district court's order denying relief under 42 U.S.C. § 1983.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Mangum v. Williams, CA-90-415-AM (E.D.Va. May 16, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.